DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (JP201705673, hereinafter, Hashimoto).
Regarding claim 1, Hashimoto discloses quartz crystal device (1), comprising: a crystal element (3), having a planar shape in a square shape; a container (4, 21) that houses the crystal m to 50 m (5-80m) and the Xl is 150 m or less (100m), and the conductive adhesive covers at least a top surface and a side surface of the first pillow portion, the side surface being in a center side of the crystal element.
Regarding claim 2, the conductive adhesive has a portion with a thickness exceeding the h in a side of the first pillow portion in the center side of the crystal element, the thickness being caused by the height h of the first pillow portion. Please refer to Fig. 1 where the adhesive layer covers the side and the top of the element 221.
Regarding claim 3, the first pillow portion has a cross-sectional shape along a direction 15File: 80545usf perpendicular to the first side in a square shape. See Fig. 3.
Regarding claim 6, Hashimoto discloses “the outer dimensions of the base body 21 are, for example, a long side length of 0.75 to 3.25 mm and a short side length of 0.55 to 2.55 mm. Moreover, as for the dimension of the bottom face 211a of the recessed part 211 in planar view, the length of a long side is 0.55-3.05 mm, and the length of a short side is 0.35-2.35 mm…”. Therefore, it is the examiner’s position that the specific dimensions of the long side having a length of 0.9mm or less and a short side of 0.7mm or less, the claimed dimensions are defined within the range disclosed by Hashimoto.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto.
Regarding claims 4 and 5, Hashimoto discloses the invention as explained above, but fails to disclose the first pillow portion having a cross-sectional shape along a direction perpendicular to the first side in a triangular shape or in an upwardly convex hemispherical shape. It would have been an obvious matter of design choice to select a triangular shape or an upwardly convex hemispherical shape, since the applicant has not disclosed that the shape of the pillow portions solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with different shapes as long as the desired adhesiveness characteristics are met.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. San Martin/
Primary Examiner, Art Unit 2837

June 5, 2021